Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 Mar 2021 has been entered.

Response to Arguments
Regarding the rejection under 35 USC 101
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that by amending the claims to recite “adapting subsidy to the orders in progress which are related to the determined demand-transport capacity unmatched region in order to control the transport capability of the demand-transport capacity unmatched region,” the abstract idea is integrated into a practical application and results in significantly more than the abstract idea because “it can control the transport capability of the demand-transport capacity unmatched region.” Applicant’s remarks, p. 7. This is not persuasive. Increasing a payment to providers in order to increase supply is a fundamental economic practice. It is important to keep in mind that an improvement in the abstract idea Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). Thus, a recitation of an abstract idea cannot result in significantly more. Therefore, for at least these reasons, Applicant’s arguments are not persuasive. The rejection is maintained. 
Regarding the rejection under 35 USC 103
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that claim 1 differs from Zhang at least in that Zhang “calculates the demand-intensive areas for car-hailing based on the calculation of the ‘collection of car-hailing orders at the current moment,’” citing paragraph [0042] of Zhang. Applicant’s remarks, p. 8. This is not persuasive. The citation to Zhang paragraph [0060] presented on p. 8 of the final action mailed 16 December 2020 establishes that Zhang’s collection model includes order information and historical information. As noted in the advisory action mailed 22 Feb 2021, Zhang discloses that "The historical information database (DB) 250 may store historical information relating to, e.g., customers, providers, orders distribution, providers distribution, the demand and supply relationship, or the like, or a combination thereof." Paragraph [0049] discloses that the historical information includes "number of accepted orders." Applicant's originally filed specification discloses that "completed orders" are orders wherein "after the passenger sends an order, the driver accepts the order." Applicant's originally filed disclosure, p. 10, ll. 20-21. Therefore, the system of Zhang which discloses consideration of historical orders 
Applicant asserts, with emphasis, that the historical information used to identify the locus “is just related to the processing orders.” Applicant’s remarks, p. 9. It is unclear what Applicant is asserting here. Zhang explicitly relies on historical order data to determine loci for supply-demand analysis. Zhang also discloses relying on that analysis for determining current supply-demand matching, as set forth in the final action. It is unclear how this is distinguishable as “just related to the processing orders,” versus Applicant’s claims. An interview may help to clarify the argument.  
Applicant next asserts that “Zhang does not disclose ‘obtaining data of departure coordinates and destination coordinates of the car-call respectively from data of a plurality of completed historical orders.’” Applicant’s remarks, p. 9. This is not persuasive. As cited on p. 8 of the final action, Zhang discloses determining loci from origin and destination information. Therefore, this argument is not persuasive. 
Applicant next asserts that Zhang differs from the claimed invention because the claimed invention determines unmatched capacity based on “whether a ratio of the number of accepted orders in progress of a plurality uses [sic] to a total number of orders in progress is less than a preset order-accepting ratio threshold,” which Applicant asserts Zhang does not disclose. As an initial matter, the broadest reasonable interpretation of an order that is “in progress” is one that has been accepted. It is not limited to one in which a rider has been picked up. Next, Applicant does not have support for limiting the information analyzed to those orders “in progress,” as set forth in additional detail below. Finally, as set forth on 
Applicant next asserts that Zhang clusters based only on “the place of departure.” Applicant’s remarks, p. 9. This is not persuasive. As set forth on p. 8 of the final action, Zhang clusters based on historical information and order information, and order information includes location information for the starting location and the destination location. Therefore, Applicant’s arguments are not persuasive. 
Applicant next asserts that Buczkowski fails to disclose “historical order data.” Applicant’s remarks, p. 10. Zhang was relied upon in the non-final action for this feature, and, as set forth above, Applicant has not set forth a reason why the citation of historical order data in Zhang is distinguishable from Applicant’s historical order data. Therefore, Applicant’s argument is not persuasive. 
Finally, Applicant asserts that “Dantzig fails to disclose the technical features of claim 1.” Applicant’s remarks, p. 10. Dantzig was not relied upon for the rejection of claim 1. Therefore, Applicant’s arguments are not persuasive. 
For at least these reasons, the rejection is maintained. The art based rejections have been updated below as necessitated by Applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 11, and 12 recite, in relevant part, “obtaining a demand region in which a ratio of the number of accepted orders in progress of a plurality of users to a total number of orders in progress.” There is no express recitation of orders “in progress” in Applicant’s currently filed specification. 
This appears to be an attempt to distinguish from completed historical orders in the first limitation, which is relevant for the interpretation and lack of support. Applicant’s originally filed disclosure establishes that “completed orders” include those orders in which “after the passenger sends an order, the driver accepts the order.” Applicant’s originally filed specification, p. 10, ll. 20-23. Accordingly, this is being interpreted as those orders in which a driver has accepted the request and collected the rider. However, there is no disclosure for this limitation in Applicant’s 
Similarly, the last limitation of the independent claims recites “adapting subsidy to the orders in progress… to control the transport capability of the demand-transport capacity unmatched region.” Applicant has not disclosed how adapting a subsidy to orders in progress controls the transport capability of the region. This holds true whether the interpretation of “in progress” is accepted or accepted and collected. Applicant does not set forth how changing the payment to the provider once an order has been accepted would result in a change in the capacity of a region. Therefore, one having ordinary skill in the art would not reasonably conclude that the inventors had possession of an invention in which changing the payment to the provider once an order has been accepted would result in a change in the capacity of a region.
Claims 2-5 depend from claim 1, claims 17-20 depend from claim 11, and claims 13-16 depend from claim 12. Dependent claims inherit the defects of their parent claims. Accordingly, claims 1-5 and 6-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
Examiner notes that these recitations may be an attempt to distinguish current order data for demand matching from the historical order data used for clustering. That historical order data includes those orders for which an acceptance 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 11, and 12 recite, in relevant part, “obtaining a demand region in which a ratio of the number of accepted orders in progress of a plurality of users to a total number of orders in progress.” It is unclear, from the plain language of the claim, how an order that has not been accepted can be an order “in progress.” Applicant does not set forth a definition for orders “in progress,” and the closest reasonable disclosure is the disclosure of those orders which have and haven’t been accepted, as on p. 12, ll. 21-25 of Applicant’s originally filed specification. It is unclear from Applicant’s originally filed disclosure how an unaccepted order from the total number of orders could be “in progress,” and Applicant does not provide 
Claims 2-5 depend from claim 1, claims 17-20 depend from claim 11, and claims 13-16 depend from claim 12. Dependent claims inherit the defects of their parent claims. Accordingly, claims 1-5 and 6-20 are rejected under 35 U.S.C. 112(a) as being indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 11-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-15 recite a method, claims 11 and 17-20 recite a device, and claims 12-16 recite non-volatile computer storage medium in which one or more programs are stored. These are statutory categories. 
Step 2A, prong 1: The independent claims recite obtaining data of departure coordinates and destination coordinates of the car-call respectively from data of a plurality of completed historical orders; clustering the data of the departure coordinates and destination coordinates respectively to obtain a departure coordinate cluster set and a destination coordinate cluster set; building MxN demand regions respectively from M departure coordinate clusters in the departure coordinate cluster set and N destination coordinate clusters in the destination coordinate cluster set; obtaining a demand region in which a ratio of the number of 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. In claim 1, the additional element is recited in the preamble that the method is computer-implemented. In claim 11 the additional elements are a preamble recitation that the device is electronic, a processor, a memory, and one or more programs stored in the memory. In claim 12, the additional elements are a non-volatile computer storage medium, a program, and an apparatus to execute the program. These are generically recited computing elements. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further limit the abstract idea with further definitions of the mathematical relationships or commercial interaction. Claims 2, 13, and 17 recite further instructions for creating the clusters; claims 3, 14, and 18 recite different types of algorithms which may be used to create the clusters; claims 4, 15, and 19 recite calculating a ratio and determining that a ratio less than a threshold is a demand unmatched region; and claims 5, 16, and 20 recite that the orders to be considered do not include orders cancelled by the requesting user. These steps all constitute additional mathematical relationships or commercial interactions, and therefore also fall into the “mathematical concepts” and “certain methods of organizing human activity” groupings of abstract ideas. 
Step 2A, prong 2: The dependent claims do not include additional elements other than those recited in the independent claims. Like the independent claims, the combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0046644 to Zhang et. al. (“Zhang”) in view of U.S. Patent Publication No. 2010/0299177 to Buczkowski et. al. (“Buczkowski”) and in view of U.S. Patent Publication No. 2013/0246207 to Novak et. al. (“Novak”).
Claims 1, 11, and 12
Zhang discloses the following elements: 
A computer-implemented method for obtaining a demand-transport capacity unmatched region in car calling services, wherein the method comprises: ([0036]-[0037] method for identifying under-served areas in a transportation system; [0099] method is implemented on a computing device)
obtaining data of departure coordinates and destination coordinates of the car-call respectively from data of a plurality of completed historical orders; ([0050] order information unit receives order information from requesters; [0060] collection module may include order information and historical information; [0063] order information includes location information for the starting location and the destination location, may be used to create loci or region of service; [0085] clustering algorithms may use latitude and longitude of orders; [0049] historical information includes number of accepted orders – the broadest reasonable interpretation of Applicant’s claim includes that completed orders are those which have been accepted as in Applicant’s originally filed specification p. 10, ll. 20-21)
clustering the data of the departure coordinates and destination coordinates respectively to obtain a departure coordinate cluster set and a destination coordinate cluster set; ([0067] loci may be identified by clustering algorithms; [0063] order information includes location information for the starting location and the destination location, may be used to create loci or region of service; [0092] loci may be based on origin or destination of an order)
building MxN demand regions respectively from M departure coordinate clusters in the departure coordinate cluster set and N destination coordinate clusters in the destination coordinate cluster set; ([0045] loci may be based on first information, including starting locations or destination locations, and second information, which may be the same as the first information; [0092] loci may be based on origin or destination of an order; [0038] a region may consist of a plurality of loci or clusters; [0086] one or more loci may be identified in an area – Examiner 
obtaining a demand region in which a ratio of the number of accepted orders in progress of a plurality of users to a total number of orders in progress is less than a preset order-accepting ratio threshold from the MxN demand regions as the demand-transport capacity unmatched region; and; ([0089] loci are determined to be under-served if the acceptance rate is below a threshold; [0061] demand/supply may be determined based on historic information for a region over a period of time and real time information of the number of providers in the region; [0044] received information may include historical information and real-time information, which is information at the time an order is made; [0074] system considers current vehicle order information)
.
Zhang also discloses one or more processors, a non-volatile memory, and programs as recited in claims 11 and 12 (paragraph [0103]).
Zhang discloses determining loci from origin and destination information, and it discloses determining whether a locus is under-served based on an acceptance 
Zhang also discloses encouraging providers to go to an underserved locus including by changing the pricing standard for the service as in paragraph [0093]. Zhang also discloses indicating to drivers the tip that requesters are willing to pay as in paragraph [0050]. This is highly suggestive of adapting a subsidy to the provider to control the transport capability of a region. Nevertheless, to the extent that Zhang does not explicitly disclose actually changing the payment, Novak discloses that once the amount of requesters and the amount of available service providers are determined, a price can be adjusted for the service based on the determined amounts and utilization parameters. See at least Novak, paragraphs [0036], [0043], and [0051]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the Application to include in the 
Claims 2, 13, and 17
Zhang in view of Buczkowski discloses the elements of claims 1, 11, and 12, above. Zhang also discloses: 
respectively building a departure coordinate set and a destination coordinate set according to data of the departure coordinates and the destination coordinates; ([0067] identification module processes plurality of orders including information such as geographic information; [0068]-[0069] orders are grouped into loci based on latitude and longitude; see also Fig. 10-a)
clustering the departure coordinate set and destination coordinate set respectively according to a preset clustering algorithm to obtain the departure coordinate cluster set and the destination coordinate cluster set. ([0068]-[0069] orders are grouped into loci based on latitude and longitude; see also Fig. 10-a; [0067] loci may be determined with clustering algorithm; [0063] order information includes location information for the starting location and the destination location, may be used to create loci)
Claims 3, 14, and 18
Zhang in view of Buczkowski discloses the elements of claims 2, 13, and 17, above. Zhang also discloses: 
wherein the clustering algorithm is a distance-based clustering algorithm or a density-based clustering algorithm. ([0073] clustering algorithm may be a distance algorithm or a density algorithm)
Claims 4, 15, and 19
Zhang in view of Buczkowski discloses the elements of claims 3, 14, and 18, above. Zhang also discloses: 
calculating a ratio of the number of accepted orders of the plurality of users to a total number of orders in each demand region according to the departure coordinates and destination coordinates in the plurality of historical order data; ([0113] order acceptance rate is a ratio of orders accepted and the number of all the orders in the locus)
taking a demand region in which the ratio of the number of accepted orders of the plurality of users to a total number of orders is less than the preset order-accepting ratio threshold as the demand-transport capacity unmatched region. ([0088] locus may be marked as under-served based on order acceptance rate)

Claims 5, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0046644 to Zhang et. al. (“Zhang”) in view of U.S. Patent Publication No. 2010/0299177 to Buczkowski et. al. (“Buczkowski”) in view of U.S. Patent Publication No. 2013/0246207 to Novak et. al. (“Novak”) and further in view of U.S. Patent Publication No. 2011/0153373 to Dantzig et. al. (“Dantzig”).

Zhang in view of Buczkowski discloses the elements of claims 4, 15, and 19, above. Zhang discloses determining whether a specific order is noise in paragraph [0077]. Neither Zhang nor Buczkowski explicitly disclose excluding orders cancelled by the user. However, Dantzig discloses: 
wherein the total number of orders in each demand region does not include orders initiatively cancelled by the plurality of users. ([0046] index records can be deleted when reservations are cancelled; [0048] index records are used to estimate demand)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the noise determination of Zhang a decision to exclude records from cancelled orders as disclosed by Dantzig because a zone “that is almost fully booked… needs a more accurate inventory” than one that is not. Dantzig, paragraph [0048]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505.  The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628